Title: From James Madison to the Senate, [17 April 1816]
From: Madison, James
To: Senate


                    
                        [17 April 1816]
                    
                    It being presumed that further information may have changed the views of the Senate relative to the importance & expediency of a Mission to Naples, for the purpose of negociating indemnities to our Citizens for Spoliations committed by the Neapolitan Government, I nominate William Pinkney Envoy Extraordinary and Minister Plenipotentiary to Russia, to be Minister Plenipotentiary to Naples specially charged with that trust.
                